Citation Nr: 0022026	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating of more than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION


The veteran served on active duty from August 1942 to 
February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in July 1996 and January 1999.  


FINDINGS OF FACT

1.  The current symptoms and manifestations of PTSD include 
some paranoid thinking, rage episodes at home, passive 
suicidal ideations and a history of active suicidal ideation, 
social isolation, variable memory loss, present history of 
depressed mood and anxiety, impulse control impairment with 
outbursts when frustrated or startled, and a sleep 
disturbance, manifested by difficulty falling asleep, and 
early awakening; his Global Assessment of Functioning (GAF) 
code was 55.

2.  The veteran is not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities. 



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
of more than 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1995).  

2.  Entitlement to total disability compensation based on 
individual unemployability is not found.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Service connection for a psychiatric disability now 
identified as post-traumatic stress disorder (PTSD) has been 
in effect since 1945.  The veteran argues that he has been 
unable to work for twenty years as the result of his PTSD, 
and has been supported by his wife.  He submitted records 
from the Social Security Administration (SSA) that show his 
countable income since 1970 has been minimal.  In November 
1995 the veteran filed a claim for an increased disability 
rating.  In July 1996 the rating was increased to 30 percent.  
The veteran expressed disagreement with that rating, 
explaining that PTSD caused social and industrial 
inadaptability and precluded him from working.  He reported 
nightmares and nightsweats that were increasing in intensity 
and severity, and that he did not have many friends, and no 
close friends.  He attended a veterans support group, but was 
withdrawing from direct participation.  He stated he had no 
social life, no hobbies, and had become increasingly 
introverted, was unable to deal with authoritative figures, 
and was scared to death to go to sleep at night for fear of 
nightmares.  He added that his reliability, flexibility and 
efficiency levels were just about nil.  

The veteran was provided with a Statement of the Case 
explaining the basis for the RO's determination that a rating 
higher than 30 percent was not warranted when the rating 
criteria then in effect were applied.  He was also asked to 
provide additional information regarding his claim of 
entitlement to total disability compensation based on 
individual unemployability.  In his substantive appeal he 
explained that he had been a real estate broker from 
approximately 1959 to 1994, and had had to leave 
approximately 34 jobs because of his inability to focus, 
concentrate, deal with authority figures, or deal with 
people; he added that those symptoms have worsened.  He 
reported having an explosive temper and irritability since 
service, and asserted that his disability is much more 
disabling than 30 percent.  He added that he has been married 
three times, and believes his marital difficulties are due to 
his PTSD.  He asked that he be afforded the benefit of the 
doubt.  

At a hearing before a hearing officer in March 1997 the 
veteran testified that he had rage attacks and lost his 
temper, had flashbacks of his military experiences in Guadal 
Canal, and had to move because equipment used on a 
construction project nearby sounded too much like Japanese 
guns, and he was bothered by planes flying overhead, dusting 
crops.  He added that he had guilt about surviving, as he was 
in the hospital when many of his comrades were killed or 
injured.  He also reported that he worked for some time 
passing out product samples, and did very well as long as he 
was able to do so, but then was unable to continue because of 
a conflict with a supervisor or a problem with a noise or 
something.  He mentioned that he had been accidentally shot 
in the foot by a fellow servicemember, and had malaria in 
service.  He stated that he had been very active in community 
organizations in the past, but was not so active anymore.  He 
also submitted a statement dated in August 1996 from Dr. A, 
Ph. D, who stated the veteran is under doctor's orders to 
reduce stress, and should therefore not be administratively 
responsible for the pancake breakfast at the Air Show, 
although he could help out on a limited basis.  

In August 1998, the veteran underwent a VA Compensation and 
Pension psychiatric examination.  At that time, the veteran 
reported feeling depressed and occasionally sad with crying 
spells, as well as low energy and an inability to enjoy 
activities he once enjoyed.  He had been eating excessively, 
and had feelings of hopelessness, guilt and worthlessness.  
He complained of difficulty concentrating and with short-term 
memory, low motivation, decreased libido, social isolation, 
difficulty making decisions, frequent irritability, low 
frustration tolerance, difficulty getting to sleep and 
awakening at 3:30 a.m. every day, occasional nightmares, 
anxiety episodes, exaggerated startle response, 
hypervigilence, prefers solitude, avoids television stories 
and movies about violence, gets easily angered and has rage 
attacks in which he grits his teeth and yells at his wife, 
intermittent paranoid thoughts, suicidal ideation 10 to 15 
times since service, the most recent of which was eight 
months before the examination, has agoraphobia and cannot 
attend clubs or movies, and has impaired social functioning.  

Upon mental status examination, he was cleanly and casually 
dressed, well groomed, cooperative and engaging.  He sat 
quietly, his mood was variable, from euthymic to somewhat 
sad.  Affect was constricted and occasionally inappropriate 
to thought content with nervous laughter.  Speech was normal 
volume, pace and clarity.  Thought process was logical and 
coherent with no evidence of flight of ideas, tangential 
thinking or circumstantiality, but did show some 
overinclusiveness.  No delusion, but some paranoid thoughts 
were present (he thought the examination room might be 
bugged), no hallucinations, and had some passive suicidal 
ideation with a recent history of active ideation.  He was 
oriented, cognition was intact, and he was able to recall 
about 95 percent of a test address at five minutes, and two 
of three objects.  Digit span was six forward (good) and five 
reversed (good).  Calculations, first and second order, were 
intact.  Concentration was good.  Serial 7s were completed in 
45 seconds, 14/14 operations with no errors (excellent).  
Abstracting ability was intact, and he was able to recognize 
similarities, appreciate the illogical character of an absurd 
statement and interpret two proverbs abstractly.  Personal 
and social judgment was intact.  The examiner's assessment 
was that the veteran did not demonstrate impaired thought 
process or communication.  He had no delusion or 
hallucinations, although he had some paranoid thinking.  He 
demonstrated no inappropriate behavior, although at home he 
had rage episodes.  He had some passive suicidal ideations 
and a history of active suicidal ideation.  His activities of 
daily living were intact, except for social isolation.  He 
had no evidence of disorientation, and memory loss was 
variable but not demonstrated in the examination.  There was 
no evidence of obsessive or compulsive behavior and no speech 
abnormalities were detected.  A history of anxiety episodes, 
including panic attacks set off by noises and other 
phenomenon reminiscent of his wartime experiences, consistent 
with his PTSD, was noted.  He had a history, remote and 
present, of depressed mood and anxiety.  He demonstrated an 
impulse control impairment with outbursts when frustrated or 
startled.  He had a sleep disturbance, manifested by 
difficulty falling asleep, and then awakening at 3:30 a.m.  
The veteran's employment and social functioning were equally 
affected by all of the above symptomatology.  The relevant 
diagnoses were PTSD and Dysthymic Disorder.  The veteran's 
GAF was assessed by the examiner to be 55.  

VA treatment records were obtained, and showed treatment for 
PTSD at the VA medical facility in Santa Barbara, California, 
and participation in a PTSD group therapy.  Treatment notes 
dated in 1997 and 1998 refer to symptoms identified in the 
August 1998 VA Compensation and Pension examination.  One 
record dated in July 1997 contains a GAF code of 60-70.  A 
Supplemental Statement of the Case addressing the additional 
evidence explained the bases for the continued conclusion 
that a rating higher than 30 percent was not warranted, using 
the old version of the rating criteria.  The RO also 
explained that extraschedular consideration was not warranted 
in this case, nor did the benefit of the doubt apply.  

In September 1998 the veteran underwent a VA Compensation and 
Pension examination in conjunction with his TDIU claim.  The 
examiner noted she had reviewed the veteran's medical 
records.  The veteran recounted his PTSD symptoms, stated 
that his malaria and filariasis were fully treated and 
asymptomatic, and mentioned that he also had a jungle-rot 
type of rash since service not responsive to therapy but that 
he tried to control with Desitin(r).  He added that his PTSD 
accounted for his unemployability; for that disorder he had 
therapy every six weeks, and group therapy monthly, with good 
responses to both therapies.  Other conditions diagnosed 
since service include high blood pressure, two diverticulum 
surgeries, shingles, a broken shoulder, and gall bladder 
surgery.  He complained of shoulder pain, and occasional neck 
pain from shingles.  No weight change and no shortness of 
breath were noted.  The veteran reported weekly chest pain, 
last episode was one week before the examination.  The 
veteran also claimed to have fainted in the past.  No nausea 
and no vomiting were reported.  Diarrhea and stomach pains 
reportedly occurred weekly.  The veteran complained of 
constant knee and shoulder pain, but no muscle weakness or 
abnormal thirst.  He complained of depression symptoms, did 
not want to leave his bedroom, and anxiety in that he worried 
about everything.  He reported sleep problems.  He had one 
headache per week, which lasts approximately one half hour 
and was described as mild.  He has had tingling in his feet 
and fingers.  He had not worked since 1994 and "claims to 
have quit work because of his age."  Upon examination it was 
noted that he was a well developed and well nourished elderly 
male in no apparent distress with normal posture and gait.  
His skin was normal except for skin tags between his legs.  
His head, eyes, ears, nose and throat were normal, as were 
his lymph nodes, neck, feet, genitalia and musculoskeletal 
system.  His heart was normal, although electrocardiogram 
showed a right bundle branch block pattern.  His lungs were 
normal, and a chest x-ray was negative.  His abdomen was 
abnormal, in that his liver was palpable.  His extremities 
presented 1+ edema bilaterally; varicose veins were present 
in both lower extremities, with no evidence of residual 
frostbite.  The neurologic examination revealed cranial 
nerves II through XII were normal, sensory-touch was normal, 
as were coordination and motor function.  Deep tendon 
reflexes were 1+ biceps, triceps.  Knees were 2+ right and 
left.  Ankle reflexes were absent on both sides.  The 
veteran's mental status revealed he was oriented, and memory, 
behavior, comprehension, coherence, emotional reaction and 
intention, responses to social and occupational capacity were 
all normal.  Diagnostic testing performed incident to the VA 
Compensation and Pension examination revealed a chemistry 
panel that included a slightly low anion gap, normal thyroid, 
and urine with occasional red blood cells and occasional 
white blood cells, but normal dipstick and no bacteria.  
Psychiatric diagnoses were anxiety and PTSD.  Subjective 
symptoms were feeling easily irritated, distractible 
episodes, panic attacks and flashbacks.  

In January 1999 the RO denied the veteran's TDIU claim 
because it concluded the evidence did not show his service-
connected disabilities preclude employment.  The veteran 
expressed disagreement with that determination, and was 
provided a Statement of the Case explaining why, under both 
the old and the new version of the rating schedule, a higher 
disability rating was not warranted and a finding of TDIU was 
not warranted.  The veteran perfected his appeal by filing a 
substantive appeal in which he asserted his continued 
disagreement, noting that his PTSD had rendered him 
unemployable for the past twenty years, and that he was 
supported by his wife during that time.  He submitted 
additional copies of SSA income information.  He requested a 
hearing, then the hearing was rescheduled to accommodate the 
veteran, who was undergoing surgery.  He later withdrew his 
request for the hearing.  

Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.

During the pendency of this claim there was a change in VA's 
Rating Schedule.  See 61 Fed. Reg. 52,695-702 (1996).  
Accordingly, VA must consider the claim under both versions 
of the rating criteria for PTSD, and apply the version most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Post-traumatic stress disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The Rating 
Schedule provides the following general rating formula for 
mental disorders:  
        Total occupational and social impairment, due to             
100
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................
        Occupational and social impairment, with                      
70
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................
        Occupational and social impairment with reduced               
50
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........
        Occupational and social impairment with occasional            
30
         decrease in work efficiency and intermittent
         periods of inability to perform occupational tasks
         (although generally functioning satisfactorily,
         with routine behavior, self-care, and conversation
         normal), due to such symptoms as: depressed mood,
         anxiety, suspiciousness, panic attacks (weekly or
         less often), chronic sleep impairment, mild memory
         loss (such as forgetting names, directions, recent
         events)...........................................
        Occupational and social impairment due to mild or             
10
         transient symptoms which decrease work efficiency
         and ability to perform occupational tasks only
         during periods of significant stress, or; symptoms
         controlled by continuous medication...............
        A mental condition has been formally diagnosed, but            
0
         symptoms are not severe enough either to interfere
         with occupational and social functioning or to
         require continuous medication.....................

At the time this claim was filed the criteria used to rate 
disability caused by PTSD provided that a 100 percent rating 
was appropriate when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Rating Schedule provided a 70 percent rating for symptoms 
comparable with an ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
was warranted under those criteria when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent rating was warranted 
when the veteran exhibited symptoms comparable with definite 
impairment in the ability to establish effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Under the old version of the Rating 
Schedule, a 10 percent rating was warranted when the veteran 
had symptoms less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
noncompensable rating was appropriate when the veteran 
exhibited symptoms comparable with neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  Another regulatory 
provision that was revised in 1996 is 38 C.F.R. § 4.130, 
which indicated in part that the severity of a disability was 
based on actual symptomatology, as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from work and 
decrease in work efficiency.  VA must not underevaluate the 
emotionally sick veteran with a good work history, nor must 
it overevaluate his condition based on a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis was placed upon the full 
report of the examiner.  38 C.F.R. § 4.130 (1995).  

The nomenclature used in the Rating Schedule as it pertains 
to psychiatric disability is that found in The Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. 
§ 4.130 (1999).  DSM-IV provides a multiaxial classification 
system to assess different domains of information that may 
help a clinician plan treatment and predict outcome.  The 
fifth axis is the GAF, which provides scores from 0 
(inadequate information) to 100 (Superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his many 
positive qualities.  No symptoms.).  As set out above, in a 
July 1997 examination the GAF code assigned was 60-70.  A 
code of 60 is characterized as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A code of 61-70 corresponds with some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The GAF code assigned by a VA 
examiner during the August 1998 VA Compensation and Pension 
examination was 55, which is characterized by the same 
symptoms as the 60 code.

VA must consider certain elements when evaluating a mental 
disorder.  For example, the frequency, severity and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
are all factors that merit consideration.  The evaluation 
shall be based on all the evidence of record bearing on 
social and industrial impairment rather than solely on the 
examiner's assessment of the veteran at the moment of the 
examination.  38 C.F.R. § 4.126(a) (1999).  

Malaria, as active disease, is rated 100 percent disabling.  
Residuals are rated as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(1999).  

Scars, other, are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).   

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold.  Marginal 
employment may also be held to exist, on a facts found basis, 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (1999).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set out in 
38 C.F.R. § 4.16(a) (1999).  38 C.F.R. § 4.16(b) (1999).  


Analysis
The Board is satisfied that all relevant evidence necessary 
to the resolution of the claims has been obtained and 
associated with the record.  No further action is required 
prior to review of this claim.  


Increased Evaluation
The veteran asserts his PTSD is more disabling than the 30 
percent disability rating depicts, and seeks a higher rating.  
The Board has examined the evidence under both the version of 
the Rating Schedule in effect at the time the veteran filed 
this claim in 1995, and the version now in effect, as 
required by law.  Karnas,supra.  

The current rating is 30 percent.  As set out in detail 
above, the rating criteria in effect at the time this claim 
was filed required that, for a 50 percent rating, the 
veteran's interpersonal abilities be considerably impaired.  
The details of the symptoms and manifestations of PTSD 
experienced by the veteran are set out in detail above and 
will not be repeated here.  The evidence does not suggest 
that the veteran's reliability, flexibility and efficiency 
levels have been so reduced by his PTSD symptoms as to result 
in considerable industrial impairment, or that his abilities 
to establish and maintain effective or favorable personal 
relationships are considerably impaired by his PTSD.  
Although he has few friends and no good friends, apparently 
because he prefers to remain in his bedroom, he does not 
assert nor do his symptoms suggest that he is unable to 
establish and maintain effective or favorable relationships.  
The August 1996 statement from Dr. A. stated the veteran 
should not engage in administrative responsibilities for a 
particular program but could be otherwise involved on a 
limited basis.  He has been able to interact effectively with 
his healthcare providers and VA Compensation and Pension 
examiners.  He reported that his PTSD impaired his earning 
capacity for twenty years, and submitted SSA information that 
indeed showed just how little income he earned since 1974.  
The medical evidence shows that, although the veteran has 
PTSD and clearly presents symptoms of that illness, the 
resulting level of impairment of his social and industrial 
adaptability is not so severe as to be more accurately 
described as considerable than as definite.  Similarly, the 
veteran does not describe, nor does the evidence present, a 
disability picture that could fairly be characterized as 
severe impairment of social and industrial relationships.  
The evidence does not support a finding that the veteran 
experiences symptoms comparable with, nor does he complain 
of, virtual isolation in the community or totally 
incapacitating episodes.  Accordingly, under the old version 
of the Rating Schedule, the criteria for a 30 percent 
disability rating are met, but the evidence does not support 
a conclusion that a disability rating of more than 30 percent 
is appropriate.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.130, 4.132, Diagnostic Code 9411 (1995).  

Consideration has also been given to this claim using the new 
version of the rating schedule, enacted in November 1996.  
The rating criteria are set out in detail above, as is the 
medical evidence of symptomatology attributed to the 
veteran's PTSD.  The record does not contain medical evidence 
that reflects flattened affect, speech problems, impairment 
understanding commands, memory problems, problems with 
judgment or abstract thinking.  The veteran has reported 
experiencing panic attacks, but not more than once per week.  
His mood has been described as depressed at times, but his 
difficulties establishing and maintaining effective work and 
social relationships have not been demonstrated to reduce his 
reliability and productivity to the extent that occupational 
and social impairment is more accurately represented by the 
50 percent rating under the new version of the Rating 
Schedule.  The veteran does not exhibit symptoms of 
obsessional rituals, speech problems, near-continuous panic 
or depression that affects the ability to function, spatial 
disorientation, neglect of personal hygiene.  The veteran has 
complained of impaired impulse control, difficulty adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships, but the overall disability 
attributable to his PTSD does not present a picture that is 
more accurately characterized as deficient in most areas of 
his life.  In addition, there is no evidence of total 
occupation and social impairment, nor does the veteran 
complain of symptoms suggestive of such an extreme 
impairment. 

The RO considered whether the facts of this case suggest 
referral to the Director of the Compensation and Pension is 
appropriate under 38 C.F.R. § 3.321(b).  However, the 
evidence described above represents symptoms or 
manifestations of PTSD experienced by the veteran that are 
sufficiently addressed by the Rating Schedule.  Accordingly, 
the Board finds, as did the RO, that referral for 
extraschedular consideration is not in order.  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  

Based on the foregoing, the Board finds that the level of 
impairment due to the veteran's PTSD is more accurately 
described by the 30 percent rating under the new Rating 
Schedule than by the criteria for a higher rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.130 
(1999).  

Total Disability Compensation Based on Individual 
Unemployability 
The veteran has three service-connected disabilities:  as 
discussed above, PTSD is rated 30 percent disabling, and 
malaria and residuals of a gunshot wound to the foot are 
assigned noncompensable ratings under Diagnostic Codes 6304 
and 7805, respectively.  The veteran's combined service-
connected disability rating is 30 percent.  38 C.F.R. § 4.25.  
A claim of TDIU may be granted when the schedular rating is 
less than total if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities, and, in this case, at least 
one of the disabilities is ratable at 40 percent or more and 
there is sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (1999).  
A TDIU claim may also be granted on an extraschedular basis 
if the percentage requirements set out in 38 C.F.R. § 4.16(a) 
are not met.  38 C.F.R. § 4.16(b) (1999).  

As discussed above, the veteran's PTSD is correctly rated at 
30 percent disabling.  The Board has examined the other two 
service-connected disabilities under VA's Rating Schedule to 
ascertain the level of impairment properly attributed to 
them.  Malaria is rated under Diagnostic Code 6304.  There is 
no evidence or contention that the veteran has active 
malaria, and so a 100 percent rating is not warranted under 
Diagnostic Code 6304.  In addition, although his history of 
malaria was noted in the September 1998 VA Compensation and 
Pension examination and his liver was palpable, no residuals 
of malaria were identified.  There is no factual basis upon 
which to base a conclusion that the veteran suffers residual 
disability attributed to that illness.  Accordingly, a higher 
evaluation for malaria is not warranted at this time.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1999).  

The veteran's other service-connected disability is a gunshot 
wound of the right foot, an injury incurred in service when 
he was accidentally shot by a fellow servicemember.  Upon 
examination in September 1998, his feet were described as 
normal, and at his hearing he testified that the gunshot 
wound "did not harm me too much."  The disability is 
assigned a noncompensable rating under Diagnostic Code 7805.  
Based on the record, the Board finds that a compensable 
rating is not warranted for that disability.  

The veteran argues, in essence, that his PTSD has prevented 
him from substantially gainful employment for twenty years, 
and submitted SSA records supporting his assertion his income 
was very low.  The veteran explained at a September 1998 
examination that he quit his last job in 1994 because of his 
age.  Although his PTSD impairs his social and industrial 
abilities, that disability, either alone or in concert with 
his service-connected malaria and gunshot wound of the right 
foot, does not present a disability picture that supports a 
conclusion that they prevent him from obtaining and retaining 
substantially gainful employment.  

The Board notes that the regulations provide that TDIU based 
on individual unemployability could be awarded if the facts 
supported a finding that the veteran's service-connected 
disabilities rendered him unemployable even if the percentage 
ratings were less than total, and were also less than a total 
of 70 percent.  38 C.F.R. § 4.16(b).  However, the record 
does not show he is unemployable due to service-connected 
disabilities.  Accordingly, there is no basis in fact or law 
for an award of TDIU.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.16(a)(b) (1999).  

When the positive and evidence is in approximate equipoise, 
the law requires that the benefit sought be granted, as the 
claimant is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In this 
case, however, the positive and negative evidence with regard 
to whether the veteran's service-connected disabilities 
render him unemployable is not in equipoise.  Accordingly, 
the benefit of the doubt does not apply.  

ORDER

A disability rating of more than 30 percent for the veteran's 
PTSD is not warranted, and the appeal is denied.  

Entitlement to TDIU is not warranted, and the appeal is 
denied. .

		
	A. Bryant
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


